Citation Nr: 1549550	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-31 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable evaluation for service-connected left ear hearing loss.

3.  Entitlement to an initial compensable evaluation prior to May 6, 2013, and an evaluation in excess of 10 percent thereafter, for residuals of a right knee contusion.

4. Entitlement to an initial evaluation in excess of 10 percent for scars of the scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to August 1998, and January 1999 to June 2007.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a June 2008 rating decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which, in pertinent part, granted service connection for left ear hearing loss, a right knee disability, and scars of the scalp.  Service connection for right ear hearing loss was denied.

By a rating action dated in June 2013, the Veteran was granted an initial 10 percent evaluation for the residuals of his right knee contusion, effective May 6, 2013

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Virtual Benefits Management System (VBMS) files to ensure a total review of the evidence.

The issues of entitlement to service connection for right ear hearing loss, and entitlement to an initial compensable evaluation for service-connected left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residuals of a right knee contusion are manifested by weakness, pain on movement, and disturbance in locomotion, resulting in pain on movement beginning at 115 degrees flexion and limitation of flexion to 130 degrees after repetitive-use and during flare-ups; and, arthritis is shown on X-ray testing.  

2.  The Veteran's scalp scars are manifested by one characteristic of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to May 6, 2013, and a rating in excess of 10 percent thereafter, for the service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5015, 5260 (2015). 

2.  The criteria for an initial rating in excess of 10 percent for scalp scars have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.10, 4.118, Diagnostic Code 7800 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the Veteran's claims for higher ratings arise from his disagreement with the initial evaluation following the grant of service connection for residuals of a right knee contusion and scars of the scalp.  In a letter dated October 2007, the RO provided notice regarding what information and evidence was needed to substantiate his claims.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2008 rating decision reflects the initial adjudication of the claims.  Hence, the letter met the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, and statements from the Veteran, his housemate, and his representative.

Additionally, the prior remand instructions were substantially complied with.  Instructions from the February 2013 Board remand pertinent to the claims being decided included scheduling the Veteran for a VA examination to determine the severity of his residuals of a right knee contusion and the severity of his scalp scars.  In response, the RO/AMC scheduled the Veteran for examinations in May 2013.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Further, the Veteran has been medically evaluated in conjunction with his claim for increased ratings for residuals of a right knee contusion and scars of the scalp.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disabilities.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased initial ratings

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2015). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See 38 C.F.R. §§ 4.1, 4.2 (2014).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. Cf. Francisco v. Brown, 7 Vet. App. 55, 58   (1994). In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When a question arises as to which of two ratings should be applied under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for that higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A.  Residuals of a right knee contusion

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's right knee disability has been rated as noncompensable since July 1, 2007, under Diagnostic Code 5099-5015, and as 10 percent disabling, effective May 6, 2013, under Diagnostic Code 5260.  He seeks an increased initial rating on the basis that his residuals of a right knee contusion result in impairment more severe than currently evaluated.  

The Veteran's disability has been rated as noncompensable under Diagnostic Code 5099-5015.  In this regard, Diagnostic Code 5099 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a.  And Diagnostic Code 5015 represents new growths of bones, benign, which is rated on the limitation of motion of the affected parts, as arthritis.  

As noted, diseases under Diagnostic Codes 5013 to 5024 will be rated on limitation of motion as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  The knee is considered a major joint.  38 C.F.R. § 4.45 (2015).  Additionally, with any form of arthritis, painful motion is an important factor of disability, and the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Therefore, the rater shall take into account actually painful, unstable, or malaligned joints, due to healed injury.  38 C.F.R. § 4.59 (2015).  These symptoms will be entitled to at least the minimum compensable rating for the joint.  Crepitation as well as pain in passive and active motion in weight-bearing and nonweight-bearing will also be noted and considered.  38 C.F.R. § 4.59 (2015).  

Under Diagnostic Code 5260, limitation of flexion to 60 degrees warrants a noncompensable rating, limitation of flexion to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating and flexion limited to 15 degrees warrants a 30 percent rating.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  The VA examination findings show that the Veteran is not entitled to higher or separate ratings under any of these codes.  For example, while the Veteran has complained of instability of the knee, no actual instability of the knee was demonstrated on VA examination.  

The Veteran suffered a fall in 1986 that injured his right knee; he hurt the knee again in 1997 in a "twisting" injury.  

The Veteran was first provided a VA examination in conjunction with this claim in November 2007.  The Veteran reported that the right knee injury occurred in 1986, when he fell on his knee and it swelled up and caused him pain.  He stated that he was placed in an Ace bandage for two months but that he had never required any ambulatory assistive devices.  The Veteran reported that his pain was better and that it had resolved.  The Veteran denied any residual pain or flares.  The Veteran had full extension and flexion of his right knee.  At that time, the x-ray noted patellar spurring and the examination was normal on all counts.  The examiner concluded that the contusion injury had resolved.  

Per the previous Board remand, an additional VA examination was provided in May 2013.  At that time, the Veteran was diagnosed with degenerative joint disease, status post-contusion.  The examiner noted the Veteran's history of right knee injury.  The Veteran reported that he began to have left knee pain about two years ago.  He also reported daily right knee pain with standing and walking and described the pain as a six out of ten in severity.  He reported that he favors the right knee when he is standing.  He denied locking, but endorsed symptoms of stiffness, swelling, and instability.  The Veteran reported that he has flare ups about twice per month, at which time his pain increases to an eight out of ten in severity.  He stated that they last for "a couple of hours" and are brought on by strenuous activity such as shoveling snow or yard work.  The Veteran stated that Tylenol is helpful.  

Range of motion testing revealed that the Veteran had full flexion and extension, but objective evidence of painful motion was noted at 115 degrees.  On repetitive use testing, the Veteran's right knee motion was limited by pain, weakened movement, and disturbance in locomotion to 130 degrees flexion.  The Veteran had pain on palpation, but exhibited full muscle strength and there were no signs of instability on any of the joint stability tests.  X-ray imaging studies were performed and arthritis was noted in the right knee, with mild patellofemoral and femorotibial joint space narrowing as well as mild spurring at the lateral patellar margins.  

As noted, the RO granted a 10 percent disability evaluation, on the basis of the Veteran's painful motion and limitation of flexion, effective May 6, 2013.  

Given the above-cited evidence, the Board agrees that the Veteran meets the criteria for a 10 percent initial disability evaluation, but no higher, as of May 6, 2013, due to the objective evidence of painful and limitation of motion, as well as the evidence of arthritis on X-ray testing.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260.  

As noted, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board recognizes that the Veteran's right knee symptoms caused functional impairment on repetitive use testing resulting in a reduced range of motion, as well as pain on movement starting at 115 degrees flexion.  However, given that the extent of the right knee motion demonstrated by the Veteran at his VA examinations, the overall level of disability demonstrated by the Veteran is not commensurate to a loss of flexion to 30 degrees.  Moreover, to the extent that pain, decreased motion, weakness, and disturbance in locomotion was reported by the Veteran after repetitive motion testing at his VA examination, the VA examiner noted that the Veteran's range of motion was limited to only 130 degrees motion due to such symptoms as well as during flare-ups.  The Board further notes that the Veteran did not exhibit limitation of motion or pain on motion prior to May 6, 2013.  Indeed, the Veteran specifically denied residual pain and flares on VA examination in November 2007.  There is no persuasive evidence of compensable residuals prior to May 6, 2013 notwithstanding subsequent statements by the Veteran in September 2008 and August 2009 that he has constant pain in the knees.  (The Veteran did not respond to the RO's inquiry as to whether he would be willing to report to another VA examination in the April 2010 supplemental statement of the case notwithstanding the Board's prior erroneous indication that the Veteran's contention "was not addressed" by the RO).  It was not factually ascertainable that the Veteran had compensable residuals until the May 2013 VA examination.  Pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In view of the foregoing, the Board finds that, for the period under consideration, an initial compensable rating prior to May 6, 2013, and in excess of 10 percent cannot be granted for the right knee.  In so finding, the Board observes that the Veteran is competent to report on symptoms and credible to the extent that he sincerely believes that the severity of his right knee is reflective of a higher degree of compensation level.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  The examination findings show that the noncompensable and 10 percent ratings under Diagnostic Code 5099-5015 and Diagnostic 5260 are appropriate.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




B.  Scars on scalp

In a June 2008 rating decision, service connection was established for scars of the scalp, and a 10 percent rating under Diagnostic Code 7800 was assigned, effective July 1, 2007. 

The Veteran was provided a VA examination in November 2007.  The examiner noted that the Veteran suffered a scalp laceration, which led to two residual scars that are well-healed and nontender.  The Veteran also reported a softball injury.  The examiner noted that the two scars on the right side of his scalp were each 1 centimeter; they were not otherwise disfiguring, well-healed, and nontender.

The Veteran was provided another VA examination in May 2013.  The examiner noted that the Veteran reported he hit the right side of his head, face, or neck on a barrack in 1986.  He sought medical attention and the wound was cleaned with peroxide and a butterfly-type band aid was applied.  He reported no issues with the scar since the injury; he denied skin irritation, erythema, swelling, or infections.  He also reported that he collided with someone while playing softball in 1993 which casued a laceration on the top of his head; he reported getting stitches and denied any problems with the scar.  The Veteran denied that the scars were painful or unstable.  The examiner noted that the scar on the right parietal region of the Veteran's face was 1 centimeter by .5 centimeter in size.  The examiner noted that he was unable to locate the second scar.  The examiner indicated that none of the scars had elevation, depression, adherence to the underlying tissue, or missing underlying soft tissue.  There was no abnormal pigmentation with the scars, and there was no functional impairment caused by any of the scars.  

The Board observes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective in October 2008.  Nevertheless, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708  (Sept. 23, 2008).  As the claim for service connection was filed prior to the effective date of the revised criteria, and the Veteran has not requested consideration of his claim under the revised criteria, those criteria are not for application.  Thus, all diagnostic codes discussed herein are the version in effect prior to October 23, 2008.  

The Veteran's scars on on his scalp are rated utilizing the rating criteria found at Diagnostic Code 7800, disfigurement of the head, face, or neck. 38 C.F.R. § 4.118.  A 10 percent rating is for application when there is one characteristic of disfigurement.  A 30 percent rating is for application when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Note (1) to Diagnostic Code 7800 defines the eight characteristics of disfigurement for purposes of evaluation under § 4.118. They are: (1) a scar five or more inches (13 or more cm) in length; (2) a scar at least one-quarter inch (0.6 cm) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.

Here, the only characteristic of disfigurement for the scars is that they measure at least one-quarter inch (0.6 cm) wide at the widest part (1 cm).  The examiner during the May 2013 VA examination was unable to locate the other scar for which the Veteran is service connected.  Therefore, the Veteran's scars of his scalp warrant a 10 percent rating, and no higher, based on the one characteristic of disfigurement found.  There is no visible or palpable tissue loss, no gross distortion or asymmetry of one feature or paired set of features, and only one characteristic of disfigurement.

The Board has considered other diagnostic codes to determine if another code would provide a higher rating for this disability, but finds none.  Under the old rating criteria, Diagnostic Code 7801 and 7802 are not for application because those diagnostic codes apply to scars not on the head, face, or neck.  Diagnostic Codes 7803 and 7804 are inapplicable because the scars were not unstable or painful on VA examination.  Also, the scars do not cause limitation of function so a rating under Diagnostic Code 7805 is not warranted.  Diagnostic Codes 7806 through 7829 are not for application because they all deal with diseases of the skin, not scars.  Diagnostic Code 7830 is inapplicable because it deals with scarring related to alopecia, not for scarring such as the Veteran's laceration-related scar.  Diagnostic Codes 7831-33 are inapplicable because they deal with skin disorders as opposed to scars.  

The Board has also considered whether the Veteran is entitled to an additional rating under any different diagnostic codes for separate and distinct manifestations attributable to the same injury.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  Indeed, a review of the record, including the medical evidence and the Veteran's contentions, does not reveal that the Veteran has any separate and distinct manifestations attributable to his scar.  Neither VA examiner diagnosed the Veteran with any separate and distinct manifestations.  Accordingly, an additional rating is not warranted.

The Board thus finds that the Veteran's scalp scar disability picture more nearly approximates the criteria required for the currently assigned 10 percent rating, and that a higher rating is not warranted at any time during the pendency of this appeal.

C.  Additional considerations 

The Board has also considered whether the Veteran's residuals of a right knee contusion or scalp scars present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board finds that at no pertinent point has the right knee impairment been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the applicable schedular criteria are adequate to rate right knee impairment at all points pertinent to the appeal.  The Veteran primarily complains of pain, weakness, and disturbance in locomotion.  The Veteran has not described any exceptional or unusual features of his right knee disability.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the right knee.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  

Finally, with regard to the Veteran's scalp scar, the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The symptoms associated with the Veteran's service-connected scar are contemplated by the rating criteria, and there is no evidence of impairment that is not considered by the diagnostic code.  Thus, the Veteran has not described any unusual or exceptional features associated with his disability or described how the impairment associated with his disability impacts him in an exceptional or unusual way.  In view of this, referral of this case for extraschedular consideration is not in order.  

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended, and the evidence does not indicate, that his residuals of a right knee contusion or scalp scar renders him unemployable.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

Entitlement to an initial compensable rating prior to May 6, 2013, and in excess of 10 percent thereafter, for residuals of a right knee contusion is denied.

Entitlement to an initial evaluation in excess of 10 percent for scars of the scalp is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran asserts service connection for right ear hearing loss on the basis that he developed the condition due to in-service acoustic trauma.  

The Veteran's service enlistment examination report shows that in December 1985, the Veteran's audiological examination revealed that he had hearing acuity, in pure tone threshold values as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
5
0

At 6,000 Hertz, the pure tone threshold value was 35.

On August 4, 1998, the Veteran was provided an audiological examination at his separation examination.  At that time, the examination revealed pure tone threshold values as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
25
30

At 6,000 Hertz, the pure tone threshold value was 40.

An examination was conducted in December 1998 for purposes of the Veteran's enlistment in the Air Force National Guard.  At that time, the Veteran's pure tone thresholds for his right ear were noted to be:	




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5

At 6,000 Hertz, the pure tone threshold value was 30.

After service, a VA examination was provided in November 2007.  At that time, the examiner reviewed the claims file and noted that, at enlistment in December 1985, the Veteran had normal hearing from 500 Hertz to 4,000 Hertz, and mild hearing loss at 6,000 Hertz.  The examiner also noted that a hearing examination in October 1990 revealed normal hearing in the right ear and noted that another hearing examination in August 1998 revealed mild hearing loss in the right ear.  The Veteran reported a gradual decrease in his hearing acuity in the higher frequencies since 1997.  He denied vertigo, dizziness, otalgia, otorrhea, chronic ear infections, known ototoxic medication, and otologic medication.  The examiner noted that the Veteran's otoscopic examination revealed clear ear canals, and intact tympanic membranes, bilaterally.  The audiometric findings showed the Veteran did not have hearing loss for VA purposes in the right ear. 

The Veteran was provided a VA examination in May 2013, and the examiner reviewed the claims file.  The examiner noted a diagnosis of right ear hearing loss but found that it was not at least as likely as not caused by or a result of an event in military service.  The examiner noted that the Veteran's induction examination in 1985 revealed that he had bilateral hearing loss at 6,000 Hertz and that an examination in December 1998 also revealed bilateral hearing loss at 6,000 Hertz.  The examiner reiterated that there were no significant changes in thresholds noted.  

While the record shows hearing loss for VA purposes in the right ear at the Veteran's separation examination, he subsequently did not show such hearing loss for VA purposes at the Air Force National Guard enlistment examination.  He continued to not show hearing loss for VA purposes on audiological examination in November 2007.  Rather, hearing loss for VA purposes is first demonstrated on VA audiological examination in May 2013.  The mere fact of an in-service injury is not enough; there must be a chronic disability resulting from that injury.  The Board, however, recognizes that service connection for a current hearing disability may be substantiated by evidence that the current disability is otherwise causally related to service.  Hensley, 5 Vet. App. at 160.  The Board finds that an addendum opinion is necessary to assist the Board in determining whether the Veteran's current hearing disability is related to service.  Also, the outcome of the Veteran's claim for service connection for right ear hearing loss would affect the disability rating assigned for the Veteran's left ear hearing loss; therefore, this matter is inextricably intertwined. Thus, the issue is remanded pending adjudication of the claim for service connection for right ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (noting that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the May 2013 VA examination. The examiner should receive a copy of this Remand and review the Veteran's file.  The examiner must state in the examination report that the file has been reviewed.  After a review of the record, the examiner should offer an opinion regarding the following:

Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's right ear hearing loss is etiologically related to service.  In so opining, the examiner is asked to do the following:  (1) reconcile the August 1998 audiometric findings showing hearing loss for VA purposes in the right ear with the subsequent December 1998 audiometric findings showing normal hearing; and (2) explain the likelihood any current right ear hearing loss is otherwise etiologically related to in-service noise exposure on a delayed onset or latent onset theory of causation. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 
 
2.  The AMC/RO should then readjudicate the claim for entitlement to service connection for right ear hearing loss and entitlement to an increased rating for left ear hearing loss.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


